Citation Nr: 0425990	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-09 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder for the period 
from June 20, 2000 to February 24, 2002.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently rated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from August 
1966 to August 1968.  This matter comes properly before the 
Board of Veterans' Appeals (Board) on appeals from the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  

The case was previously before the Board in February 2004 
when it was remanded for additional development including a 
VA examination of the veteran.  The Board now proceeds with 
its review of the appeal.  


FINDING OF FACT

The veteran failed to report, without good cause, to 
scheduled VA psychiatric examinations in December 2000, March 
2002, January 2003, April 2003, April 2004, and May 2004.


CONCLUSIONS OF LAW

1.  The veteran's claim for an initial disability rating in 
excess of 50 percent for post-traumatic stress disorder for 
the period from June 20, 2000 to February 24, 2002 is denied 
for the veteran's failure, without good cause, to report for 
scheduled VA examinations.  38 C.F.R. § 3.655 (2003).

2.  An increased rating, in excess of 70 percent, for post-
traumatic stress disorder is denied for the veteran's 
failure, without good cause, to report for scheduled VA 
examinations.  38 C.F.R. § 3.655 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

An October 2001 rating decision granted service connection 
for post-traumatic stress disorder (PTSD) and assigned a 50 
percent disability rating, effective in June 2000.  
Subsequently, a March 2003 rating decision granted a 70 
percent disability rating for the veteran's service connected 
PTSD, effective February 25, 2002.  The veteran asserts that 
he warrants disability evaluations in excess of those 
assigned.  

This appeal being from the initial ratings assigned to 
disabilities upon awarding service connection, the entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the ratings may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).  Such staged ratings are not subject to the 
provisions of 38 C.F.R. § 3.105(e) (2003), which generally 
requires notice and a delay in implementation of a proposed 
rating reduction.  Fenderson, 12 Vet. App. at 126.  

In the present case, the RO scheduled the veteran for VA 
Compensation and Pension psychiatric examinations in December 
2000, March 2002, January 2003, April 2003, April 2004, and 
May 2004, but the veteran has failed to report to these 
examinations.  In most instances, the veteran's 
representative has responded by filing a "notice of 
disagreement" stating that the requests for VA examinations 
were "arbitrary and capricious" as the veteran had provided 
medical evidence which was adequate for rating purposes.  
Nevertheless, the Board determined in a February 2004 Remand, 
that the medical evidence of record was not adequate for 
rating purposes, and the veteran and his representative were 
notified of this finding in the Board's Remand.  The veteran 
and his representative were notified that the Board was 
ordering an examination and that the veteran was to report to 
the scheduled examination.  The veteran and his 
representative were further notified that failure to do so 
would result in the denial of the claims on appeal.  
38 C.F.R. § 3.655.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The 
veteran's representative argues that the private medical 
evidence of record is adequate.  However, although the 
veteran's representative finds the private medical evidence 
adequate to rate the veteran, the laws and regulations 
pertinent to this issue state that it is VA that determines 
if a VA examination is necessary to properly ensure that a 
disability is accurately rated, and when VA makes this 
determination, the veteran is required to report for the 
examination.  38 C.F.R. §§ 3.326, 3.327 (2003).  

Under the applicable criteria, when entitlement or continued 
entitlement to a benefit, such as a claim for an increased 
evaluation, cannot be established or confirmed without a 
current VA examination or re-examination and a claimant, 
without good cause, fails to report for such an examination, 
or re-examination, the claim shall be denied.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  38 C.F.R. § 3.655.

In the present case, the veteran has been scheduled for 
multiple VA examinations and failed to report to each one.  
He was specifically scheduled for VA Psychiatric Compensation 
and Pension examinations in December 2000, March 2002, 
January 2003, April 2003, April 2004, and May 2004. 

Most recently, in response to the Board's February 2004 
Remand, the veteran was provided notice that he was scheduled 
for a VA examination in April 2004.  The veteran once again 
failed to report.  An April 2004 letter from the veteran's 
representative stated that the veteran could not make the VA 
examination because he was restricted from driving due to a 
"severe heart condition" and requested that the claim be 
adjudicated on the evidence of record.  In this regard, the 
Board notes that evidence received from the Social Security 
Administration (SSA) reveals that SSA disability benefits 
based on the veteran's heart disease were denied because they 
did not keep the veteran from engaging in "substantial 
gainful work."  As such, the evidence of record does not 
support the veteran's representative's position that the 
veteran could not report to the VA examination scheduled.

The veteran's attorney submitted another letter in May 2004, 
which again asserted that the evidence submitted is adequate 
to rate the veteran's disability.  At this time, the 
representative did not argue that the veteran could not 
report for the examination due to a "severe heart 
condition," but specifically stated that the veteran was 
"not refusing to attend the scheduled VA compensation 
examination, he is requesting, however, that VA Regional 
Office adjudicate the previously submitted medical evidence 
to determine its adequacy.  If the Department of Veterans 
Affairs determines this evidence to be inadequate the 
appellant agrees to attend a VA examination."  However, the 
February 2004 Board Remand specifically informed the veteran 
and his representative that the evidence submitted on the 
veteran's behalf was inadequate to rate the veteran's 
service-connected PTSD based upon the rating criteria.  In 
response to the Remand, the RO scheduled two additional 
examinations.  The veteran failed to report to both.  

The veteran and his attorney were provided adequate notice 
that the Board had determined that a VA examination was 
necessary to obtain the medical evidence to rate the 
veteran's service-connected PTSD.  The veteran failed to 
report for the scheduled examinations.  The veteran has never 
shown good cause for his reasons for not reporting to 
scheduled VA examinations.  38 C.F.R. § 3.655.

A summary from the VA medical center received in June 2004 
reveals that the veteran has failed to report for any of five 
scheduled VA examinations dating back to December 2000.  He 
has not shown good cause for his failure to report to any of 
these examinations.  Based on the failure to report without 
good cause for these VA examinations scheduled in conjunction 
with the claims on appeal, the appeal is denied.  C.F.R. § 
3.655.

In reaching this determination, the Board notes that VA has 
fulfilled its statutory duty to assist the veteran in 
developing facts pertinent to the claim by attempting to 
obtain relevant medical evidence necessary for an equitable 
disposition of the veteran's appeal.  38 U.S.C.A. § 5107(a) 
(West 2002).  VA has scheduled the veteran for five VA 
examinations and the veteran has failed to report to each one 
without showing good cause and without prior notification to 
the medical center that he will not show.  The Board finds 
that VA notified the veteran and his representative of the 
necessity for a VA examination in the February 2004 Board 
Remand, and they were notified of the scheduled examinations 
in April 2004 and May 2004.  The veteran did not report for 
the ordered examinations.  Not only are the veteran and his 
representative thwarting VA's attempt to assist the veteran 
by obtaining the necessary medical evidence to rate the 
veteran's service-connected PTSD, but they are in fact 
wasting VA resources which could be used to serve other 
veterans in need.

In sum, the veteran has repeatedly failed to report for VA 
examinations.  He has not shown good cause for failing 
failures to report for the scheduled examinations.  The law 
states that when the veteran fails to report for examination, 
his claim must be denied.  38 C.F.R. § 3.655.  In this case, 
VA has given the veteran every opportunity to comply in order 
for VA to fairly assess the severity of his service-connected 
PTSD.  He has failed to do so.  Accordingly, the issues on 
appeal must be denied as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

The Board has considered whether further development of this 
claim is warranted under the Veterans Claims Assistance Act 
(VCAA) or previously existing law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  Because the claim 
is being denied as a matter of law, no further development 
under the VCAA or previously existing law is warranted.  
Mason v. Principi, 16 Vet. App. 129, 132 (2002); see 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 
(2004). 


ORDER

1.  Entitlement to an initial disability rating in excess of 
50 percent for PTSD for the period from June 20, 2000 to 
February 24, 2002 is denied.  

2.  Entitlement to an increased rating for PTSD, currently 
rated as 70 percent disabling, is denied.



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



